Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kinza Hecht on 12/28/21.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1, at lines 2-3: “a process pressure” is changed to --a sensed process pressure--

Claim 1, at lines 11-12: “the process pressure” is changed to --the sensed process pressure--



Claim 14, at line 3: “a process pressure” is changed to --a sensed process pressure--

Claim 14, at line 17: “the process pressure” is changed to --the sensed process pressure--

At the last line of claim 14: “the process pressure” is changed to --the sensed process pressure--

These amendments are made to ensure that the claims positively require a sensed process pressure (such that the claims do not read merely on an inherent process pressure).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a system including wherein a pressure difference between the desired metering pressure and the process pressure is adjusted by the pressure control valve (claim 1), or a method as claimed which includes adjusting a pressure difference between the desired metering pressure and the sensed process pressure (claim 14).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 196 13 142 is considered the closest prior art, but does not disclose the process pressure in lines 9, 10 to be sensed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, John Fristoe can be reached at 571-272-4926 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/28/21